Citation Nr: 1800366	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  17-42 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to August 2000, and he died in April 2016.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a decision issued in August 2016 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

Based on the appellant's income, there is no legal entitlement to nonservice-connected death pension benefits.


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 1541 (2012); 38 C.F.R. §§ 3.3, 3.40 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that she is entitled to, and indeed requires, nonservice-connected pension benefits stemming from the Veteran's service, as she is subsisting solely on a monthly stipend of $1600 from the Social Security Administration (SSA).  She reports that while she was employed when first seeking these pension benefits soon after the Veteran's death, she is no longer employed or employable, as she has been distraught over the Veteran's unexpected and tragic death in a motor vehicle accident.  Thus, she asserts that her current income is below the maximum threshold for pension eligibility.  

VA law provides for pension payments for a veteran's surviving spouse, provided that the veteran had the requisite wartime service, the surviving spouse meets certain net worth requirements, and his or her income is less than the statutory maximum rate of death pension.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23.  

Pursuant to 38 C.F.R. § 3.2(i), the Persian Gulf period of war commenced on August 2, 1990 and will end on some future date prescribed by a presidential proclamation.  Thus, the Veteran's active service, which began 10 years prior to August 1990 and ended in August 2000, qualifies the appellant, as his surviving spouse, to receive nonservice-connected pension benefits.  See 38 C.F.R. § 3.3(b)(4). 

Further, as the appellant has reported a net worth of $2,000 in 2016 and $300 in 2017, which reflect the various balances of a single bank account, and that she recently lost her home to foreclosure, the appellant's net worth is not a bar to entitlement to VA nonservice-connected death pension.  See 38 C.F.R. §§ 3.274(c); 3.275.  

However, as to the eligibility requirement that the spouse's income is less than the statutory maximum rate, the appellant's annualized income exceeds the maximum allowable income.  The rates of pension are published online on VA's benefits website and also in the Federal Register, as the maximum annual pension rate (MAPR) is adjusted from year to year.  38 C.F.R. § 3.23.  For a surviving spouse with no dependent children (as the appellant reports having no dependent children), the applicable MAPR in 2016 was $8,630 and in 2017 is $8,830, meaning that if the appellant's annualized income exceeds this amount, she is ineligible for VA pension benefits.  Data from the SSA confirms that the appellant has indeed received a monthly payment of $1601 per month throughout the appeal period, and this monthly income equates to an annualized income of $19,212, which far exceeds the $8,830 regulatory maximum annualized income in both 2016 and 2017.  

While the appellant's calculated annualized income could be reduced for any monthly medical expenses she incurs, if those medical expenses exceeded five percent of her income, she has not reported any such monthly medical expenses.  

For 2016, however, her income may be reduced by any unreimbursed medical or other expenses related to the Veteran's last illness, which may include funeral expenses.  38 C.F.R. § 3.272.  As the appellant reported incurring funeral and cremation expenses of $5,146, but that she had been granted a VA burial benefit of $1,047, her unreimbursed expenses total $4,099, which may be deducted when computing her 2016 annualized income.  However, the resulting income of $15,113 still exceeds the applicable 2016 MAPR of $8,630.

Thus, given her 2016 and 2017 calculated annualized incomes, the evidence fails to reflect that the appellant has been eligible for nonservice-connected death pension benefits at any point during the appeal period.  The Board is deeply sympathetic to the appellant's financial hardship, but is nevertheless bound by the regulatory requirements for eligibility for pension benefits, as enacted by Congress.  The Board must therefore deny this appeal as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


